Case 0:19-cv-61069-WPD Document 57 Entered on FLSD Docket 03/13/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-61069-CIV-DIMITROULEAS

    MARK W. LILLY, and
    SIMPLIFY BIZ, INC.,

           Plaintiffs,

    vs.

    SANTANDER CONSUMER USA INC.,
    d/b/a CHRYSLER CAPITAL and
    ENTERPRISE FINANCIAL GROUP, INC.
    d/b/a EFG COMPANIES,

          Defendants.
    ___________________________________/

                ORDER DEFERRING RULING ON MOTION TO WITHDRAW

           This CAUSE came before the Motion for Leave to Withdraw as Attorney for Plaintiffs

    [DE 55] (the “Motion”), filed on March 12, 2020. The Court has carefully considered the

    Motion [DE 55] and Defendant’s Response and is otherwise fully advised in the premises.

           The Court will defer ruling on the Motion until Plaintiffs have had an opportunity to

    file any objections to the Motion. A failure to timely file objections will result in the Court

    granting the Motion to Withdraw. The Court notes that if the Motion is granted, Plaintiff

    Simplify Biz, Inc. will be required to obtain new counsel to file an appearance in the record. It

    is a well-settled principle of law that a corporation cannot appear pro se and must be

    represented by counsel. See Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385-1386 (11th Cir.

    1985), cert. denied, 474 U.S. 1058 (1986); National Independent Theater Exhibitors, Inc. v.

    Buena Vista Distribution Company, 748 F.2d 602, 609 (11th Cir. 1985), cert. denied 471 U.S.

    1056 (1985).
Case 0:19-cv-61069-WPD Document 57 Entered on FLSD Docket 03/13/2020 Page 2 of 2



           Defendant, in response, seeks an extension of the deadline to file a respond to

    Plaintiffs’ Second Amended Complaint. A request for affirmative relief is not appropriately

    made in an opposition brief; and therefore, the Court will not address Defendant’s request.

    However, the Court notes, if the request had properly been made, the Court would have had a

    difficult time finding good cause to grant relief.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1.      The Court will defer ruling on the Motion [DE 29] until March 27, 2020.

           2.      Plaintiffs’ Counsel must serve this Order upon Plaintiff and file a Notice of

                   Compliance in the record.

           3.      The Clerk is DIRECTED to mail a copy of this Order to the address below.

           DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

    this 13th day of March, 2020.




    Copies furnished:
    All counsel of record

    Mark W. Lilly
    2081 W. Lymington Way
    St. Augustine, FL 32084
